PROMISSORY NOTE

$8,853,000.00 December 19, 2007

G&E HEALTHCARE REIT COUNTY LINE ROAD, LLC
c/o Triple Net Properties, LLC
1551 N. Tustin Avenue, Suite 300
Santa Ana, California 92705

WACHOVIA BANK, NATIONAL ASSOCIATION
Real Estate Financial Services
General Banking Group
Mail Code: CA 6233
15750 Alton Parkway
Irvine, California 92618

Borrower promises to pay to the order of Lender, in lawful money of the United
States of America, at its office indicated above or wherever else Lender may
specify, the sum of Eight Million Eight Hundred Fifty-Three Thousand and No/100
Dollars ($8,853,000.00) or such sum as may be advanced and outstanding from time
to time, with interest on the unpaid principal balance at the rate and on the
terms provided in this Promissory Note (including all renewals, extensions or
modifications hereof, this “Note”).

LOAN AGREEMENT. This Note is subject to the provisions of that certain Loan
Agreement between Lender and Borrower of even date herewith (the “Loan
Agreement”), as modified from time to time. Terms not otherwise defined herein
shall be as defined in the Loan Agreement.

USE OF PROCEEDS. Borrower shall use the proceeds of the loan(s) evidenced by
this Note for the commercial purposes of Borrower, as follows: financing and
operation of the Project in accordance with the Loan Agreement, and other uses
reasonably approved by Lender.

SECURITY. Borrower has granted Lender a security interest in the collateral
described in the Loan Documents, including, but not limited to, real and
personal property collateral described in that certain Deed of Trust,
Assignment, Security Agreement and Fixture Filing of even date herewith.

MATURITY OF THE LOAN: The outstanding principal balance of the Loan, together
with all unpaid accrued interest thereon (not otherwise paid when due), and all
other amounts payable by Borrower with respect to this Note or pursuant to the
terms of any other Loan Documents (not otherwise paid when due), shall be due
and payable in full on December 31, 2010 (the “Maturity Date”), subject to
possible extensions as set forth in Section 2.4 of the Loan Agreement.

INTEREST RATE. Interest Period. Interest Rate Options. Interest shall accrue on
the unpaid principal balance of the Loan from the date of the disbursement
thereof at a rate per annum equal to the LIBOR Rate (as defined below) or the
Prime Rate (as defined below), as selected by Borrower in accordance herewith
(each, an “Interest Rate”). Interest shall be payable in arrears and shall be
due on the first day of each calendar month and on the Maturity Date and on the
date the outstanding principal amount of the Note is repaid in full. There shall
be no more than one Interest Rate for the Loan in effect at any time. When the
Prime Rate is selected for the Loan, it shall be adjusted from time to time,
effective as of the date of each change in Lender’s Prime Rate and the Prime
Rate shall continue to apply until another Interest Rate option is selected for
the Loan pursuant to the subparagraph entitled “Notice and Manner of Borrowing
and Rate Conversion”. When the LIBOR Rate is selected for the Loan, such rate
shall apply for the Loan until another Interest Rate option is selected for the
Loan pursuant to the subparagraph entitled “Notice and Manner of Borrowing and
Rate Conversion.” Notice and Manner of Borrowing and Rate Conversion. Borrower
shall give Lender irrevocable telephonic notice of each proposed rate conversion
not later than 11:00 a.m. local time at the office of Lender first shown above
(a) on the same business day as each rate conversion to the Prime Rate and
(b) at least 2 business days before each proposed rate conversion to the LIBOR
Rate. Each such notice shall specify (i) the date of such rate conversion, which
shall be a business day and (ii) the Interest Rate selected by Borrower. Notices
received after 11:00 a.m. local time at the office of Bank first shown above
shall be deemed received on the next business day. Rate after Default. Upon the
occurrence and during the continuance of an Event of Default, at the option of
Lender, the outstanding principal balance of the Loan (and, to the extent
permitted by applicable law, all accrued interest thereon) shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 4% plus the greater of the LIBOR Rate or the Prime Rate (the “Default Rate”).
The application of the Default Rate shall not be interpreted or deemed to extend
any cure period set forth in the Loan Documents or otherwise to limit any of
Lender’s remedies under this Note or any of the other Loan Documents.
Computation of Interest. Interest on all Advances shall be computed on the basis
of a 360-day year for the actual number of days in the applicable period
(“Actual/360 Computation”). The Actual/360 Computation determines the annual
effective interest yield by taking the stated (nominal) rate for a year’s period
and then dividing said rate by 360 to determine the daily periodic rate to be
applied for each day in the applicable period. Application of the Actual/360
Computation produces an annualized effective rate exceeding the nominal rate. If
any payment of interest under the Note would otherwise be due on a day which is
not a Business Day, the payment instead shall be due on the next succeeding
Business Day and such extension of time shall be included in computing the
interest due in respect of said payment. Each determination of an Interest Rate
by Lender pursuant to any provision of this Note shall be conclusive and binding
on Lender and Borrower in the absence of manifest error. No Deductions. All
payments of principal or interest under this Note shall be made without
deduction of any present and future taxes, levies, imposts, deductions, charges
or withholdings, which amounts shall be owed and paid by Borrower. Borrower will
pay the amounts necessary such that the gross amount of the principal and
interest received by Lender is not less than that required by this Note. As used
herein, “LIBOR Rate” means, for any day, the rate per annum determined on the
basis of the offered rate for deposits in U.S. dollars having a maturity of one
month which appears on the Reuters Screen LIBOR01 page as of 11:00 a.m. (London
time) on such day, or if such day is not a London Banking Day, then on the
immediately preceding London Banking Day, plus 1.55% per annum; provided that,
if no such offered rates appear on such page, the applicable “LIBOR Rate” shall
instead be the arithmetic average (rounded upward, if necessary, to the next
higher 1/100th of 1%) of rates quoted by not less than two (2) major lenders in
New York City, selected by Lender, at approximately 10:00 a.m., New York City
time, on such day, for deposits in U.S. dollars offered by leading European
banks having a maturity of one month in a amount comparable to the outstanding
principal amount of the Loan, plus 1.55% per annum; provided, further, that if
on any day Lender is unable to determine the LIBOR Rate in the foregoing manner,
the LIBOR Rate for such day shall be the rate per annum equal to the Prime Rate
for such day. The LIBOR Rate and the Prime Rate are floating rates which may
change daily. As used herein, “Prime Rate” means that rate announced by Lender
from time to time as its prime rate and is one of several interest rate bases
used by Lender; Lender lends at rates both above and below the Prime Rate, and
Borrower acknowledges that the Prime Rate is not represented or intended to be
the lowest or most favorable rate of interest offered by Lender. As used herein,
“London Banking Day” means a day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

PREPAYMENT. Upon not less than thirty (30) days’ prior written notice to Lender,
Borrower may prepay the Loan, in whole or in part (provided Lender shall have no
obligations to readvance any repaid principal), without prepayment premium (but
subject to any costs set forth in any Swap Contract should Lender in its sole
discretion elect to terminate any such Swap Contract provided by Lender or its
Affiliate upon any such prepayment).

APPLICATION OF PAYMENTS. Monies received by Lender from any source for
application toward payment of the Obligations shall be applied in the following
order: (i) late charges; (ii) impound payments for taxes and insurance required
pursuant to the Loan Documents, if any, (iii) interest and (iv) principal. If an
Event of Default occurs, monies may be applied to the Obligations in any manner
or order deemed appropriate by Lender.

If any payment received by Lender under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Lender because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

DEFINITIONS. Loan Documents. The term “Loan Documents”, shall have the meaning
provided in the Loan Agreement. Obligations. The term “Obligations”, as used in
this Note and the other Loan Documents, refers to any and all indebtedness and
other obligations under this Note, all other obligations under any other Loan
Document(s), and all obligations under any Swap Contracts entered into in
connection with the Loan between Borrower and Lender (or its Affiliate) whenever
executed. Certain Other Terms. All terms that are used but not otherwise defined
in any of the Loan Documents shall have the definitions provided in the Uniform
Commercial Code.

LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Lender a late charge equal to 4% of each payment past due for 15 or more days
(other than the final repayment of the principal of the Loan at maturity).

Acceptance by Lender of any late payment without an accompanying late charge
shall not be deemed a waiver of Lender’s right to collect such late charge or to
collect a late charge for any subsequent late payment received.

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Lender’s
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, arbitration, paralegals’, attorneys’ and experts’
fees and expenses, whether incurred without the commencement of a suit, in any
trial, arbitration, or administrative proceeding, or in any appellate or
Bankruptcy proceeding.

USURY. If at any time the effective Interest Rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective Interest Rate
under this Note shall be the maximum lawful rate, and any amount received by
Lender in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

EVENT OF DEFAULT. The occurrence of any of the following will be deemed to be an
event of default (“Event of Default”) hereunder: (i) Failure of Borrower to pay
any amounts due pursuant to this Note or the Loan Documents (including, without
limitation, principal, interest, fees, or other amounts) within ten (10) days
after the date such amount is due; or (ii) the occurrence of any other Event of
Default under the Loan Agreement, or any of the other Loan Documents (including
any amendment, modification or extension thereof) which is not cured within any
applicable cure period (if any) set forth therein.

REMEDIES UPON DEFAULT. Upon the occurrence and during the continuance of an
Event of Default, at the option of Lender, the entire balance of principal of
this Note, together with all accrued interest thereon, shall, without demand or
notice, immediately become due and payable and so long as such Event of Default
continues, the entire balance of principal together with all accrued interest
shall bear interest at the Default Rate. Upon the occurrence and during the
continuance of an Event of Default, Lender may exercise any and all rights and
remedies it may have under the Loan Documents, and under applicable law and in
equity. No delay or omission on the part of the holder hereof in exercising any
right under this Note or under any of the other Loan Documents will operate as a
waiver of such right.

FINANCIAL AND OTHER INFORMATION. Borrower shall timely deliver to Lender the
information required under Section 10.8 of the Loan Agreement. Such information
shall be true, complete, and accurate in all material respects.

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Lender. No waiver by Lender of any Event of Default shall operate as a waiver
of any other Event of Default or the same Event of Default on a future occasion.
Neither the failure nor any delay on the part of Lender in exercising any right,
power, or remedy under this Note and other Loan Documents shall operate as a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.

Each Borrower or any person liable under this Note waives presentment, protest,
notice of dishonor, demand for payment, notice of intention to accelerate
maturity, notice of acceleration of maturity, notice of sale and all other
notices of any kind. Further, each agrees that Lender may extend, modify or
renew this Note or make a novation of the loan evidenced by this Note for any
period, and grant any releases, compromises or indulgences with respect to any
collateral securing this Note, or with respect to any other Borrower or any
other person liable under this Note or other Loan Documents, all without notice
to or consent of each Borrower or each person who may be liable under this Note
or any other Loan Document and without affecting the liability of Borrower or
any person who may be liable under this Note or any other Loan Document.

MISCELLANEOUS PROVISIONS. Assignment. This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns. Lender’s
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Lender. In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Lender from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Lender. Borrower shall not assign its rights and interest
hereunder without the prior written consent of Lender, and any attempt by
Borrower to assign without Lender’s prior written consent is null and void. Any
assignment shall not release Borrower from the Obligations. Applicable Law;
Conflict Between Documents. This Note and, unless otherwise provided in any
other Loan Document, the other Loan Documents shall be governed by and construed
under the laws of the State of Colorado without regard to that state’s conflict
of laws principles. Notwithstanding Section 12.4 of the Loan Agreement, if the
terms of this Note should conflict with the terms of any loan agreement or any
commitment letter that survives closing, the terms of this Note shall control.
Jurisdiction. Borrower irrevocably agrees to non-exclusive personal jurisdiction
in the State of Colorado and the state named in Lender’s address on the first
page hereof. Severability. If any provision of this Note or of the other Loan
Documents shall be prohibited or invalid under applicable law, such provision
shall be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note or other such document. Notices. Any notices to be given under this
Note shall be given in accordance with the terms of Section 12.2 of the Loan
Agreement. Plural; Captions. All references in the Loan Documents to Borrower,
guarantor, person, document or other nouns of reference mean both the singular
and plural form, as the case may be, and the term “person” shall mean any
individual, person or entity. The captions contained in the Loan Documents are
inserted for convenience only and shall not affect the meaning or interpretation
of the Loan Documents. Advances. Lender may, in its sole discretion, make other
advances to or on behalf of Borrower which shall be deemed to be advances under
this Note, even though the stated principal amount of this Note may be exceeded
as a result thereof. Posting of Payments. All payments received at the office of
Lender first shown above after 1:00 p.m. local time in Charlotte, North Carolina
shall be deemed received at the opening of the next banking day. Fees and Taxes.
Borrower shall promptly pay all documentary, intangible recordation and/or
similar taxes on this transaction (excluding all excess profits taxes, franchise
taxes, capital stock taxes, federal and state income taxes, and other taxes to
the extent applicable to Lender’s general or net income) whether assessed at
closing or arising from time to time.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

1

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.

PLACE OF EXECUTION AND DELIVERY. Borrower hereby certifies that this Note and
the Loan Documents were executed in the State of California and delivered to
Lender in the State of Colorado.

     
BORROWER:
  G&E HEALTHCARE REIT COUNTY LINE ROAD, LLC,
a Delaware limited liability company
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory

2